Citation Nr: 1123443	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-38 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left eye disorder. 

2.  Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1955 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which reopened the Veteran's claim and denied service connection.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for a left eye disorder in a January 2006 rating decision, which is final. 

2.  The evidence received since the January 2006 RO rating decision includes recent letters from a private physician who is a retina specialist; these letters indicate a level of increased disability in the Veteran's left eye resulting from his service-connected loss of the right eye.  

3.  In a September 1995 letter, the private retina specialist indicates the baseline level of severity of the vision in the Veteran's left eye.

4.  The evidence from the private retina specialist indicates that the Veteran's service-connected loss of the right eye has resulted in additional impairment to the Veteran's left eye.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2006 RO rating decision is new and material and the claim for service connection for a left eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for left eye disorder have been met. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for service connection for a left eye disorder in January 2006 and notified him of that decision the same month.  The Veteran did not file a timely notice of disagreement to initiate and appeal and the rating decision became final.  The evidence of record at the time consisted of private medical records and a VA eye examination report which indicated a lack of nexus between the Veteran's service-connected right eye injury and his present left eye disorder.  

The evidence received since the January 2006 RO rating decision includes letters dated September 2007, January 2009, and March 2009 from Dr. Fuller, the Veteran's private retina specialist.  These letters indicated that the Veteran's service-connected anatomical loss of the right eye has resulted in additional impairment to the vision of the Veteran's left eye.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for secondary service connection service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for a left eye disorder is warranted.  

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the present case, the Veteran's claim for service connection involves what is commonly referred to as "secondary" service connection.  Service connection is also warranted for a disability, which is aggravated by, proximately due to, or the result of a service- connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Establishing service connection on a secondary basis specifically requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen, supra.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran lost his right eye due to injury during active service in 1955.  The Veteran is service-connected for the anatomical loss of his right eye.  

A September 1995 letter from Dr. Fuller indicates that the Veteran had excellent vision in his left eye with significant myopic correction until December 1994 when the Veteran developed a preretinal membrane in the left macula.  A subsequent, February 1997, letter from Dr. Fuller indicated that the Veteran's left eye was surgically treated with a vitrectomy and peeling of a premacular membrane.  His post-operative left eye vision was 20/80-1 and it was expected that the left eye vision would gradually improve with post-surgical healing.  

A September 2005 letter from Dr. Fuller noted the Veteran's prior eye surgery and indicated that the Veteran had 20/40 vision in September 2005.  The Veteran reported recent decrease in his vision and noted difficult reading road signs.  Examination revealed that he had a "recurrent preretinal membrane of the left eye with macular edema."  He was treated conservatively with eye drops as surgery was noted to be a risk.  

In October 2005, a VA eye examination of the Veteran was conducted.  Corrected left eye vision was found to be 20/60 for near vision and 20/50 for distance vision.  The examiner indicated that the Veteran's left eye condition was less likely than not related to the service connection right eye loss.  The examiner did not address whether the Veteran's service-connected anatomical loss of the right eye aggravated his nonservice-connected left eye.  

A September 2007 letter from Dr. Fuller indicated that the Veteran's best corrected vision in his left eye was 20/60 as a result of a recurrent epiretinal membrane.  The physician's medical opinion was that additional surgery could be used to treat this, but that the Veteran was a very poor candidate for additional surgery in large part because he only had one functioning eye.  Dr. Fuller indicated the same opinion in letters dated January and March 2009.   Any hospital report, or any examination report, from a government or private institution which is otherwise adequate for rating purposes may be accepted for rating a claim without further examination.  See 38 C.F.R. § 3.326(b) (2010).

The Veteran is service-connected for the loss of his right eye.  The medical evidence reveals that the Veteran had preretinal membrane in the left macula which was surgically treated in 1995 with resulting improvement in vision.  However, private medical records dated from 2005 to the present reveal that the recurrent epiretinal membrane has associated loss of visual acuity.  The medical evidence of record reveals that additional surgery is contra-indicated, primarily because the Veteran has only one eye.  The Veteran testified in March 2011 as to the decrease in his left eye visual acuity.  Due to service-connected disability, the Veteran's left eye disorder is treated more conservatively, with continued loss of vision.  Based on this, it appears that the Veteran's service-connected loss of the right eye has caused additional impairment in the Veteran's left eye vision because it has precluded additional surgery.  As such, the record demonstrates that secondary service connection is warranted based on aggravation.  The September 2005 private medical record establishes a baseline visual acuity at 20/40 at the time that the Veteran had a recurrence of the preretinal membrane.  Accordingly, service connection for a left eye disorder is warranted.



ORDER

New and material evidence having been submitted, the claim for service connection for a left eye disorder is reopened.

Service connection for a left eye disorder is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


